In the

     United States Court of Appeals
                  For the Seventh Circuit
                         ____________________
No. 17‐1604 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

RONALD TINGLE,  
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, New Albany Division. 
            No. 15‐cr‐00023 — Tanya Walton Pratt, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 6, 2017 — DECIDED JANUARY 25, 2018 
                 ____________________ 

    Before BAUER, KANNE, and ROVNER, Circuit Judges. 
     KANNE,  Circuit  Judge.  Ronald  Tingle  was  tried  and  con‐
victed of possessing and distributing methamphetamine and 
of  possessing  a  firearm  in  furtherance  of  a  drug  trafficking 
crime. On appeal, he argues that the district court erred when 
it  allowed  a  government  witness  to  give  expert  testimony 
without properly vetting the witness’s credentials and when 
it allowed the same witness to testify regarding the defend‐
ant’s mental state. Additionally, Tingle argues that he should 
2                                                     No. 17‐1604 

have been granted access to grand jury materials and that his 
case should have been dismissed based on prosecutorial vin‐
dictiveness. For the reasons that follow, each of these claims 
fails, and the judgment of the district court is affirmed. 
                      I.   BACKGROUND 
    The Indiana State Police received information from a con‐
fidential informant that defendant, Ronald Tingle, was selling 
methamphetamine. Through the confidential informant, the 
police  conducted  several  controlled  buys  at  Tingle’s  resi‐
dence. Then the police obtained and executed a search war‐
rant at the residence. During the search, the police discovered 
165 grams of methamphetamine, digital scales, $5,520 in cash 
in the house, and an additional $1,190 on Tingle’s person. The 
police also found eight firearms, including a loaded handgun 
on top of a desk that contained methamphetamine, scales, and 
money. 
    A grand jury returned an indictment charging Tingle with 
one count of possession of methamphetamine with intent to 
distribute and three counts of distribution, as well as a forfei‐
ture  allegation.  The  government  offered  Tingle  a  plea  deal. 
During the plea negotiation, the government informed Tingle 
that if he rejected the offer, the government would seek a su‐
perseding indictment adding charges that would increase the 
mandatory minimum sentence. Tingle rejected the offer, and 
the government obtained two superseding indictments charg‐
ing Tingle with additional offenses that increased the possible 
mandatory  minimum  sentence.  Tingle’s  counsel  filed  a  mo‐
tion to dismiss the additional charges based on prosecutorial 
vindictiveness. The motion was denied. 
No. 17‐1604                                                         3 

    Tingle filed a pretrial motion seeking disclosure of grand 
jury testimony, which the district court denied. He also filed 
a  motion  to  suppress  items  found  in  the  search,  which  was 
denied, and a motion to bar the government from introducing 
a 1982 drug conviction, which was granted. 
   At trial, the court told the government that it would not 
label  any  witness  as  an  “expert  witness,”  pursuant  to  the 
judge’s  courtroom  procedures.  Despite  this  procedure,  the 
court gave a final jury instruction on expert witnesses, with‐
out  identifying  which  witnesses  were  considered  experts. 
Tingle and the government agreed to this instruction without 
objection. 
    Tingle testified and admitted to possessing the metham‐
phetamine,  but  denied  the  distribution  allegations.  He 
claimed the drugs were for personal use, explaining that he 
was planning a year‐long boat trip to justify the large quan‐
tity.  Agent  Steele,  a  DEA  agent,  testified  regarding  the 
amount of drugs and the location of the guns found during 
the search of Tingle’s house. The jury convicted Tingle on all 
counts. Tingle appeals. 
                        II.    ANALYSIS 
    Tingle  raises  four  issues  on  appeal:  whether  the  district 
court  allowed  an  expert  witness  to  testify  without  properly 
certifying  his  credentials;  whether  Agent  Steele  improperly 
testified  regarding  Tingle’s  mental  state;  whether  Tingle 
should  have  been  granted  access  to  grand  jury  transcripts; 
and  whether  the  charges  should  have  been  dismissed  for 
prosecutorial vindictiveness. For the reasons that follow, each 
of these claims fails. 
4                                                         No. 17‐1604 

     A. Whether the district court failed to assess Agent Steele’s cre‐
        dentials before allowing him to testify as an expert witness 
    Before trial, the government notified the court that it in‐
tended to introduce expert‐witness testimony. It provided in‐
formation on the experts’ qualifications and an explanation of 
how their testimony would be helpful to the jury. Pursuant to 
its standard courtroom procedures, the district court refused 
to label any witnesses as experts. At the conclusion of the trial, 
however, the district court told the jury that they had heard 
testimony from expert witnesses. The district court instructed 
the jury to “judge these witnesses’ opinions and testimony the 
same way you judge the testimony of any other witness.”(R. 
151 at 12.) Tingle and the government agreed to this instruc‐
tion. 
    Tingle argues the court allowed Steele to testify as an ex‐
pert  witness  without  properly  examining  his  credentials  or 
considering whether expert testimony would assist the jury. 
Because this argument is raised for the first time on appeal, 
we review the district court’s decision to admit Steel’s testi‐
mony for plain error. United States v. Phillips, 596 F.3d 414, 416 
(7th Cir. 2010). 
    When  “[f]aced  with  a  proffer  of  expert  scientific 
testimony … the  trial  judge  must  determine  at  the 
outset … whether  the  expert  is  proposing  to  testify  to  (1) 
scientific  knowledge  that  (2)  will  assist  the  trier  of  fact  to 
understand  or  determine  a  fact  in  issue.”  Daubert  v.  Merrell 
Dow Pharmaceuticals, 509 U.S. 579, 592 (1993); see also Fed. R. 
Evid. 702. “This entails a preliminary assessment of whether 
the  reasoning  or  methodology  underlying  the  testimony  is 
scientifically  valid  and  of  whether  that  reasoning  or 
methodology can be applied to the facts in issue.” Daubert, 509 
No. 17‐1604                                                            5 

U.S. at 592–93. In Kumho Tire Co. v. Carmichael, the Supreme 
Court clarified that this “gatekeeping” obligation of the court 
applies to all expert testimony. 526 U.S. 137, 147–49 (1999). 
    Although the court never held a Daubert hearing, a hearing 
is unnecessary “where the reliability of an expert’s methods 
is properly taken for granted.” Id. at 152. It is clear that Steele 
was properly qualified to testify as an expert in his field and 
that his testimony could be helpful to the jury. Steele served 
as  a  DEA  agent  for  sixteen  years  and  as  a  trooper  with  the 
Missouri  State  Highway  Patrol  for  fourteen  years.  He  at‐
tended  the  DEA  academy  and  the  Missouri  State  Highway 
Patrol  Academy.  He  was  involved  in  many  drug  cases,  in‐
cluding  searches  of  drug  suspects’  residences  and  vehicles. 
Steele explained that his testimony was based on that training 
and experience. Expertise of this sort is helpful to a jury in a 
drug distribution case. See United States v. Winbush, 580 F.3d 
503,  510–11  (7th  Cir.  2009).  The  district  court  did  not  err  in 
allowing Steele to testify. 
    That being said, the district court’s practice of not identi‐
fying  expert  witnesses  is  problematic.  The  Federal  Rules  of 
Evidence  and  Supreme  Court  precedent  make  clear  that 
courts  must  examine  the  qualifications  of  expert  witnesses 
and consider whether the expert’s testimony will be helpful 
to the jury. The district court cannot use such procedures to 
avoid its gatekeeper responsibility. 
    B. Whether  Agent  Steele  improperly  testified  regarding  Tin‐
       gle’s mental state 
   Tingle also argues that the district court erred when it al‐
lowed Steele to testify regarding Tingle’s mental state. Tingle 
6                                                         No. 17‐1604 

did  not  object  to  this  testimony  at  trial,  so  the  plain  error 
standard of review applies. Phillips, 596 F.3d at 416. 
    No  expert  witness may state an opinion as to whether a 
defendant  had  a  mental  state  that  constitutes  an  element  of 
the  charged  crime.  Fed.  R.  Evid.  704(b).  Circumstantial  evi‐
dence regarding  a  criminal defendant’s state  of  mind,  how‐
ever,  is  admissible.  See  Winbush,  580  F.3d  at  511–12  (noting 
that direct evidence of intent to distribute is “predictably rare, 
so the government often employs expert testimony”). Tingle 
argues  that  Steele  testified  regarding  Tingle’s  mental  state 
when he said that the amount of drugs found in the residence 
was “definitely for distribution” (R. 201 at 70) and when he 
testified  that  the  gun  found  on  top  of  the  desk  where  the 
drugs and money were located was “utilized as protection by 
Mr.  Tingle  to  protect  himself  and/or  the  methamphetamine 
and the currency (R. 201 at 70–71).” 
    When read in context, Steele’s testimony does not speak 
directly to Tingle’s mental state. He compared the quantity of 
drugs  found  in  the  search  with  the  amount  of  an  average 
user’s  personal  consumption.  He  also  described  the  proxi‐
mate location of the gun to the drugs and explained that guns 
found elsewhere in a house would not typically be considered 
as  used  in  connection  with  drugs.  True,  Steele  testified  re‐
garding his impression of the evidence in this case instead of 
speaking generally, but he framed his responses in light of his 
training and experience. 
    In Winbush, an FBI agent was asked about various quanti‐
ties of drugs. 580 F.3d at 512. The agent testified that, “from 
[his] perspective,” the discovery of a given quantity of crack 
cocaine would indicate that an individual should be investi‐
gated as a trafficker. Id. The agent further testified that a given 
No. 17‐1604                                                           7 

quantity of crack cocaine was “distribution level … not user 
level.” Id. The court decided the testimony was not an inad‐
missible opinion on the defendant’s intent. Id. 
    In  United  States  v.  Blount,  drugs,  a  scale,  and  a  handgun 
were  found  on  the  defendant’s  bed  during  a  search  of  his 
home. 502 F.3d 674, 676 (7th Cir. 2007). A police officer testi‐
fied that, given the location of the items, he thought that the 
gun was likely used to protect the defendant’s drug business. 
Id. at 677. The court concluded that “[n]o juror could have be‐
lieved that [the officer] was using special personal knowledge 
of [the defendant] rather than assisting the jury to infer [the 
defendant’s] motives from a general trend linking guns and 
drugs.” Id. at 679. Therefore, the court decided, this testimony 
did not violate Rule 704. Id. 
   The testimony offered in this case is very similar to the tes‐
timony in Winbush and in Blount. Admission of the testimony 
was not an error, let alone plain error. 
   C. Whether the district court abused its discretion when it re‐
      fused Tingle access to the grand jury materials 
   Tingle  filed  a  pretrial  motion  seeking  disclosure  of  all 
grand jury materials. The district court denied the motion. We 
review the district court’s decision not to disclose grand jury 
materials for abuse of discretion. Walker v. Sheahan, 526 F.3d 
973, 977–78 (7th Cir. 2008). 
   Information  from  a  grand  jury  inquiry  is  presumptively 
secret. Fed. R. Crim. P. 6(e). The district court need not allow 
the defense to examine grand jury materials in the absence of 
a showing of a particularized need. United States v. Procter & 
Gamble Co., 356 U.S. 677, 683 (1958); see also Dennis v. United 
States, 384 U.S. 855, 870–72 (1966); Pittsburg Plate Glass Co. v. 
8                                                        No. 17‐1604 

United  States,  360  U.S.  395,  400  (1959).  To  obtain  grand  jury 
materials,  the  moving  party  “must  show  that  the  material 
they  seek  is  needed  to  avoid  a  possible  injustice  in  another 
judicial  proceeding,  that  the  need  for  disclosure  is  greater 
than  the need for continued secrecy, and that the request is 
structured to cover only material so needed.” Douglas Oil Co. 
v. Petrol Stops Northwest, 441 U.S. 211, 222 (1979). 
    Tingle had an opportunity to explain why he should have 
access to the grand jury materials when he moved for disclo‐
sure.  He  failed  to  show  that  his  need  for  disclosure  out‐
weighed the need for secrecy. The district court did not abuse 
its discretion when it denied the motion. 
     D. Whether the district court erred when it denied Tingle’s mo‐
        tion to dismiss the superseding indictment 
    Finally, Tingle argues that his due process rights were vi‐
olated when the prosecutor sought superseding indictments 
after Tingle rejected the government’s plea offers. He argues 
that  the  superseding  indictments  were  sought  immediately 
after he rejected the offer—thus exercising his constitutional 
right to a jury trial—and that there was no basis for seeking a 
superseding  indictment  at  that  time.  Tingle  moved  to  have 
the charges against him dismissed on this basis. The district 
court denied his motion without a hearing. We review the dis‐
trict court’s legal conclusions de novo and its findings of fact 
for clear error. United States v. Spears, 159 F.3d 1081, 1086 (7th 
Cir. 1998). 
   To obtain an evidentiary hearing on a prosecutorial vin‐
dictiveness claim, Tingle needed to show he “offer[ed] suffi‐
cient  evidence  to  raise  a  reasonable  doubt  that  the  govern‐
ment acted properly” in seeking the superseding indictments. 
No. 17‐1604                                                            9 

United States v. Falcon, 347 F.3d 1000, 1004 (7th Cir. 2003). Pros‐
ecutorial vindictiveness is, in some contexts, presumed where 
a  prosecutor  takes  action  that  is  detrimental  to  a  defendant 
after  the  defendant  exercises  a  legal  right.  United  States  v. 
Goodwin, 457 U.S. 368, 373 (1982); Spears, 159 F.3d at 1086. But 
“the Supreme Court has refused to extend the presumption of 
vindictiveness to pre‐trial prosecutorial conduct.” Spears, 159 
F.3d at 1086. So, no presumption applies here. 
    The  government  informed  Tingle  that  it  would  seek  the 
superseding indictments if he rejected the plea offer. In Ala‐
bama v. Smith, the Supreme Court said that a prosecutor may 
“threaten[] a defendant with increased charges if he does not 
plead guilty, and follow[] through on that threat if the defend‐
ant insists on his right to stand trial.” 490 U.S. 794, 802 (1989); 
see also Goodwin, 457 U.S. at 378–79 (“For just as a prosecutor 
may forgo legitimate charges already brought in an effort to 
save the time and expense of trial, a prosecutor may file addi‐
tional charges if an initial expectation that a defendant would 
plead  guilty  to  lesser  charges  proves  unfounded.”).  In  this 
case, Tingle was well aware that the prosecutor intended to 
exercise his authority to file additional charges if the plea offer 
was not accepted. Tingle’s motion to dismiss was properly de‐
nied. 
                      III.    CONCLUSION 
    Although  the  district  court  should  have  labeled  Agent 
Steele  an  expert  witness,  Steele  had  the  requisite  qualifica‐
tions  to  testify  as  an  expert  in  this  case.  Steele’s  testimony, 
drawn  from  his  training  and  experiences,  provided  circum‐
stantial evidence of Tingle’s intent to commit the crimes, but 
Steele did not improperly opine on Tingle’s mental state. The 
district court did not err when it allowed Steele to testify. 
10                                                No. 17‐1604 

    Nor did the district court err when it denied Tingle’s mo‐
tion for access to grand jury transcripts without a hearing or 
when  it  denied  Tingle’s  motion  to  dismiss  the  charges 
brought against him. 
  The  judgment  of  the  district  court  is,  therefore, 
AFFIRMED.